JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed by the parties. It is
Ordered and Adjudged that the judgment of the District Court be affirmed. Although Brown complains that the district court considered imposing a higher sentence on remand, the district court did not actually impose a higher sentence. Furthermore, Brown failed to rebut the presumption that the district court’s within-Guidelines sentence was reasonable. United States v. Dorcely, 454 F.3d 366, 376 (D.C.Cir.2006).
*348Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for hearing en banc. See Fed. R.App P. 41(b); D.C.Cir. Rule 41.